Exhibit 10.1

EURONET WORLDWIDE, INC.

(a Delaware corporation)

$350,000,000

1.50% Convertible Senior Notes due 2044

PURCHASE AGREEMENT

Dated: October 30, 2014



--------------------------------------------------------------------------------

EXECUTION VERSION

EURONET WORLDWIDE, INC.

(a Delaware corporation)

$350,000,000

1.50% Convertible Senior Notes due 2044

PURCHASE AGREEMENT

October 30, 2014

Merrill Lynch, Pierce, Fenner & Smith

                    Incorporated

Wells Fargo Securities, LLC

    as Representatives of the several

    Initial Purchasers to be named in the

    within-mentioned Purchase Agreement

c/o Merrill Lynch, Pierce, Fenner & Smith

                             Incorporated

One Bryant Park

New York, New York 10036

c/o Wells Fargo Securities, LLC

375 Park Avenue

New York, New York 10152

Ladies and Gentlemen:

Euronet Worldwide, Inc., a Delaware corporation (the “Company”), confirms its
agreement with Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill
Lynch”), Wells Fargo Securities, LLC (“Wells Fargo”) and each of the other
Initial Purchasers named in Schedule A hereto (collectively, the “Initial
Purchasers,” which term shall also include any initial purchaser substituted as
hereinafter provided in Section 10 hereof), for whom Merrill Lynch and Wells
Fargo are acting as Representatives (in such capacity, the “Representatives”),
with respect to (i) the sale by the Company and the purchase by the Initial
Purchasers, acting severally and not jointly, of the respective principal
amounts set forth in said Schedule A of $350,000,000 aggregate principal amount
of the Company’s 1.50% Convertible Senior Notes due 2044 (the “Firm Notes”) and
(ii) the grant by the Company to the Initial Purchasers, acting severally and
not jointly, of the option to purchase all or any part of an additional
$52,500,000 aggregate principal amount of its 1.50% Convertible Senior Notes due
2044 (the “Optional Notes” and, together with the Firm Notes, the “Notes”) to
cover overallotments. The Notes are to be issued pursuant to an indenture dated
as of November 5, 2014 (the “Indenture”) between the Company and U.S. Bank
National Association, as trustee (the “Trustee”).



--------------------------------------------------------------------------------

The Company understands that the Initial Purchasers propose to make an offering
of the Notes on the terms and in the manner set forth herein and agrees that the
Initial Purchasers may resell, subject to the conditions set forth herein, all
or a portion of the Notes to purchasers (“Subsequent Purchasers”) at any time
after this Agreement has been executed and delivered. The Notes are to be
offered and sold through the Initial Purchasers without being registered under
the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
exemptions therefrom. Pursuant to the terms of the Notes and the Indenture,
investors that acquire Notes may only resell or otherwise transfer such Notes if
such Notes are registered after the date hereof under the Securities Act or if
an exemption from the registration requirements of the Securities Act is
available (including the exemption afforded by Rule 144A (“Rule 144A”) of the
rules and regulations promulgated under the Securities Act (the “Securities Act
Regulations”) by the Securities and Exchange Commission (the “Commission”)).

The Notes will be convertible into fully paid, non-assessable shares of common
stock, par value $0.02 per share, of the Company (the “Common Stock”) together
with the rights (the “Rights”) evidenced by such Common Stock to the extent
provided in the Rights Agreement dated as of March 26, 2013, between the Company
and Computershare Trust Company, N.A. (the “Rights Agreement”). The Notes will
be convertible initially at a conversion rate of 13.8534 shares per $1,000
principal amount of the Notes, on the terms, and subject to the conditions, set
forth in the Indenture. As used herein, “Conversion Shares” means the shares of
Common Stock and accompanying Rights into which the Notes are convertible. This
Agreement, the Indenture and the Notes are referred to herein collectively as
the “Operative Documents.”

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum dated October 30, 2014 prior to the Applicable
Time (as defined below) (the “Preliminary Offering Memorandum”) and has prepared
and will deliver to each Initial Purchaser, on the date hereof or the next
succeeding day, copies of a final offering memorandum dated October 30, 2014
(the “Final Offering Memorandum”), each for use by such Initial Purchaser in
connection with its solicitation of purchases of, or offering of, the Notes.
“Offering Memorandum” means, with respect to any date or time referred to in
this Agreement, the most recent offering memorandum (whether the Preliminary
Offering Memorandum or the Final Offering Memorandum, including, as may be
applicable, any amendment or supplement to either such document), including
exhibits thereto and any documents incorporated therein by reference, which has
been prepared and delivered by the Company to the Initial Purchasers, in the
case of the Preliminary Offering Memorandum prior to the Applicable Time, in
connection with their solicitation of purchases of, or offering of, the Notes.
The Company will prepare a final term sheet reflecting the final terms of the
Notes, in the form set forth in Schedule B hereto (the “Final Term Sheet”), and
will deliver such Final Term Sheet to the Initial Purchasers prior to the
Applicable Time in connection with their solicitation of purchases of, or
offering of, the Notes. The Company and the Representatives each agree that,
unless it obtains the prior written consent of the other, it will not make any
offer relating to the Notes by any written materials other than the Offering
Memorandum and the Issuer Written Information. “Issuer Written Information”
means (i) any writing intended for general distribution to investors as
evidenced by its being specified in Schedule C hereto, including the Final Term
Sheet, (ii) any “road show” that is a “written communication” within the meaning
of the Securities Act, and (iii) any General Solicitation (as defined below)
that is set forth on Schedule C hereto. “General Disclosure Package” means the
Preliminary Offering Memorandum and any Issuer Written Information specified on
Schedule C hereto and issued at or prior to 8:30 A.M., New York City time, on
October 31, 2014 or such other time as agreed by the Company and the
Representatives (such date and time, the “Applicable Time”).

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “described,” “included” or “stated” in the
Offering Memorandum (or other references of like import) shall be deemed to mean
and include all such financial statements and schedules and other information
which are incorporated by reference in the Offering Memorandum; and all
references in this Agreement to amendments or supplements to the Offering
Memorandum shall be deemed to mean and include the filing of any document under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), which is
incorporated by reference in the Offering Memorandum.

 

2



--------------------------------------------------------------------------------

SECTION 1. Representations and Warranties.

(a) Representations and Warranties by the Company. The Company represents and
warrants to each Initial Purchaser as of the date hereof, and unless a
representation or warranty set forth below is limited to a particular time or
date, as of the Applicable Time, the Closing Time (as defined below) and any
Date of Delivery (as defined below), and agrees with each Initial Purchaser, as
follows (references in this Section 1 to the “Offering Memorandum” are to
(x) the General Disclosure Package in the case of representations and warranties
made as of the date hereof, and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Time):

(i) General Disclosure Package; Rule 144A Eligibility. The Company hereby
confirms that it has authorized the use of the General Disclosure Package,
including the Preliminary Offering Memorandum and the Final Term Sheet, and the
Final Offering Memorandum in connection with the offer and sale of the Notes by
the Initial Purchasers. The Notes are eligible for resale pursuant to Rule 144A
and will not be, at the Closing Time, of the same class as securities listed on
a national securities exchange registered under Section 6 of the Exchange Act,
or quoted in a U.S. automated interdealer quotation system.

(ii) No Registration Required; General Solicitation. Assuming the accuracy of
the representations and warranties of each Initial Purchaser contained in
Section 6 hereof and its compliance with the agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Notes to such
Initial Purchaser, the offer, resale and delivery of the Notes by such Initial
Purchaser and the conversion of the Notes into Conversion Shares, in each case
in the manner contemplated by this Agreement, the Indenture and the Offering
Memorandum, to register the Notes or the Conversion Shares under the Securities
Act or to qualify the Indenture under the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”). None of the Company or any of its
affiliates (as defined in Rule 501(b) of Regulation D under the Securities Act
(“Regulation D”)), has, directly or through an agent (except that the Company
makes no representation or warranty as to any activity of the Initial
Purchasers), engaged in any form of general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act Regulations (each, a
“General Solicitation”) other than any General Solicitation used in accordance
with Section 3(l) and set forth on Schedule C hereto, or in any manner involving
a public offering within the meaning of Section 4(a)(2) of the Securities Act in
connection with the offering of the Notes or the Conversion Shares to the
Initial Purchasers or any other person; the Company has not entered into any
contractual arrangement with respect to the distribution of the Notes or the
Conversion Shares except for this Agreement, and the Company will not enter into
any such arrangement.

(iii) No Integration. None of the Company or any of its subsidiaries (other than
with respect to the Initial Purchasers in connection with the transactions
contemplated by this Agreement, about which no representation is made by the
Company) has, directly or through any agent, sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any “security” (as defined
in the Securities Act) that is or will be integrated with the sale of the Notes
or the Conversion Shares in a manner that would require registration under the
Securities Act of the Notes or the Conversion Shares.

 

3



--------------------------------------------------------------------------------

(iv) Accurate Disclosure. Each document, if any, filed or to be filed pursuant
to the Exchange Act and incorporated by reference in the General Disclosure
Package or the Final Offering Memorandum complied or will comply when it is
filed in all material respects with the Exchange Act and the rules and
regulations of the Commission thereunder. As of the Applicable Time, neither
(A) the General Disclosure Package nor (B) any Issuer Written Information, when
considered together with the General Disclosure Package, included, includes or
will include an untrue statement of a material fact or omitted, omits or will
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
The Final Offering Memorandum, as of its date, at the Closing Time or at any
Date of Delivery, did not, does not and will not contain an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The documents incorporated or deemed to be incorporated by
reference in the General Disclosure Package or the Final Offering Memorandum,
when read together with the other information in the General Disclosure Package
and the Final Offering Memorandum, as the case may be, did not, does not and
will not as of the Applicable Time and the Closing Time contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the General Disclosure Package or the Final
Offering Memorandum made in reliance upon and in conformity with written
information furnished to the Company by any Initial Purchaser through the
Representatives expressly for use therein. For purposes of this Agreement, the
only information so furnished shall be the information in the first paragraph
under the heading “Plan of Distribution–Commissions and Discounts” and the
information in the first paragraph under the heading “Plan of Distribution–Price
Stabilization, Short Positions” (collectively, the “Initial Purchaser
Information”).

(v) Offering Materials Furnished to Initial Purchasers. The Company has
delivered to the Initial Purchasers the Preliminary Offering Memorandum and the
General Disclosure Package, and promptly after the execution of this Agreement
will deliver the Final Offering Memorandum, in each case, as amended or
supplemented, in such quantities and at such places as the Initial Purchasers
have reasonably requested.

(vi) Independent Accountants. KPMG LLP, who has expressed its opinion with
respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) of the Company included in or incorporated
by reference in the General Disclosure Package and the Offering Memorandum, is
an independent registered public accounting firm with respect to the Company and
its subsidiaries within the meaning of the rules and regulations of the
Commission and the Public Company Accounting Oversight Board and as required by
the Securities Act and the Exchange Act.

(vii) Preparation of the Financial Statements; Non-GAAP Financial Measures. The
financial statements included in or incorporated by reference in the General
Disclosure Package and the Final Offering Memorandum, together with the related
schedules and notes, present fairly, in all material respects, the consolidated
financial position of the Company and its consolidated subsidiaries as of and at
the dates indicated and the results of their operations and cash flows for the
periods specified. Such financial statements have been prepared in conformity
with generally accepted accounting principles as applied in the United States
applied on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. The financial data set forth in
the General Disclosure Package and the Offering Memorandum under the captions
“Summary—Summary of Historical Consolidated Financial Data” and “Capitalization”
fairly present, in all material respects, the information set forth therein

 

4



--------------------------------------------------------------------------------

on a basis consistent with that of the audited financial statements contained in
the Offering Memorandum. The Company’s ratios of earnings to fixed charges set
forth in the Offering Memorandum have been calculated in compliance with
Item 503(d) of Regulation S-K under the Securities Act. No financial statements
of any other person would be required to be included in the Offering Memorandum
if it were a registration statement under the Securities Act pursuant to Rule
3.05 of Regulation S-X and no pro forma financial statements of the Company
would be required under Rule 11.01 thereof. All disclosures contained in the
General Disclosure Package or the Final Offering Memorandum, or incorporated by
reference therein, regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply, in all material
respects, with Regulation G of the Exchange Act and Item 10 under Regulation S-K
of the Securities Act, to the extent applicable.

(viii) No Material Adverse Change. Except as otherwise disclosed in the General
Disclosure Package (exclusive of any amendments or supplements thereto
subsequent to the date of this Agreement), subsequent to the respective dates as
of which information is given in the Offering Memorandum: (i) there has been no
material adverse change in the condition, financial or otherwise, or in the
earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other subsidiaries, any of its subsidiaries on
any class of capital stock or repurchase or redemption by the Company or any of
its subsidiaries of any class of capital stock.

(ix) Incorporation and Good Standing of the Company and its Subsidiaries. Each
of the Company and its “significant subsidiaries” (as that term is defined in
Rule 405 under the Securities Act) (each, a “Significant Subsidiary” and,
collectively, the “Significant Subsidiaries”) has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation and has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
General Disclosure Package and the Offering Memorandum and, in the case of the
Company, to enter into and perform its obligations under this Agreement. Each of
the Company and each Significant Subsidiary is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, result in a Material Adverse Change. All of
the issued and outstanding capital stock of each Significant Subsidiary has been
duly authorized and validly issued, is fully paid and non-assessable and is
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim, except as
disclosed in the Offering Memorandum. The Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Schedule D hereto.

(x) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the General
Disclosure Package and the Offering Memorandum under the caption
“Capitalization” (other than for (i) subsequent issuances, if any, pursuant to
this Agreement or pursuant to reservations, agreements or employee benefit plans
described in the General Disclosure Package and the Offering Memorandum,
(ii) subsequent issuances, if any, upon exercise of outstanding options or
warrants described in the General Disclosure Package and the Offering Memorandum
or (iii) subsequent repurchases, if

 

5



--------------------------------------------------------------------------------

any, by the Company of its Common Stock pursuant to its stock repurchase program
described in the General Disclosure Package and the Offering Memorandum). The
Common Stock (including the Conversion Shares) conforms in all material respects
to the description thereof contained in the Offering Memorandum. All of the
issued and outstanding shares of Common Stock have been duly authorized and
validly issued, are fully paid and nonassessable and have been issued in
compliance with federal and state securities laws. None of the outstanding
shares of Common Stock were issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase securities
of the Company. There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of its subsidiaries other than those
described in all material respects in the Offering Memorandum. The description
of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, set forth in
the Offering Memorandum describes in all material respects such plans,
arrangements, options and rights.

(xi) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by, and, assuming the due authorization, execution and
delivery of this Agreement by the Representatives, is a valid and binding
agreement of, the Company, enforceable in accordance with its terms, except as
rights to indemnification hereunder may be limited by applicable law and except
as the enforcement hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

(xii) Authorization of the Indenture. The Indenture has been duly authorized by
the Company; on the Closing Time, the Indenture will have been duly executed and
delivered by the Company and, assuming due authorization, execution and delivery
of the Indenture by the Trustee, will constitute a legally valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles; and the
Indenture conforms in all material respects to the description thereof contained
in the Offering Memorandum.

(xiii) Authorization of the Notes. The Notes have been duly authorized by the
Company; when the Notes are executed, authenticated and issued in accordance
with the terms of the Indenture and delivered to and paid for by the Initial
Purchasers pursuant to this Agreement at the Closing Time (assuming due
authentication of the Notes by the Trustee), such Notes will constitute legally
valid and binding obligations of the Company, entitled to the benefits of the
Indenture and enforceable against the Company in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles; and the
Notes will conform in all material respects to the description thereof contained
in the Offering Memorandum.

(xiv) Authorization of the Conversion Shares. The shares of Common Stock
initially issuable upon conversion of the Notes have been duly authorized and
reserved and, when issued upon conversion of the Notes in accordance with the
terms of the Notes, will be validly issued, fully paid and non-assessable, and
the issuance of such shares will not be subject to any preemptive or similar
rights. The Rights, if any, issuable upon conversion of the Notes have been duly
authorized and, when and if issued upon conversion in accordance with the terms
of the Notes and the Rights Agreement, will have been validly issued.

 

6



--------------------------------------------------------------------------------

(xv) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its respective charter or by-laws or is in default (or, with the
giving of notice or lapse of time, would be in default) (“Default”) under any
indenture, mortgage, loan or credit agreement, note, contract, franchise, lease
or other instrument to which the Company or any of its subsidiaries is a party
or by which it or any of them may be bound or to which any of the property or
assets of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change. Neither the Company nor any of
its subsidiaries is in violation of any law, statute, rule, regulation,
judgment, order, writ or decree of any arbitrator, court, governmental body,
regulatory body, administrative agency or other authority, body or agency having
jurisdiction over the Company or any of its subsidiaries or any of their
respective properties, assets or operations (each, a “Governmental Entity”),
except for such violations that would not, singly or in the aggregate, result in
a Material Adverse Change.

The Company’s execution, delivery and performance of the Operative Documents and
consummation of the transactions contemplated thereby and by the General
Disclosure Package and the Offering Memorandum (i) have been duly authorized by
all necessary corporate action and will not result in any violation of the
provisions of the charter or by-laws of the Company or any subsidiary, (ii) will
not conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument and (iii) will not result in any
violation of any law, statute, rule, regulation, judgment, order, writ or decree
of any Governmental Entity applicable to the Company or any subsidiary, except
for any such event or occurrence that would not, individually or in the
aggregate, result in a Material Adverse Change. No consent, approval,
authorization or other order of, or registration or filing with, any
Governmental Entity is required for the Company’s execution, delivery and
performance of the Operative Documents and consummation of the transactions
contemplated thereby and by the General Disclosure Package and the Offering
Memorandum, except such as have been obtained or made by the Company and are in
full force and effect under the Securities Act, applicable state securities or
blue sky laws and from the Financial Industry Regulatory Authority (“FINRA”). As
used herein, a “Debt Repayment Triggering Event” means any event or condition
which gives, or with the giving of notice or lapse of time would give, the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any of
its subsidiaries.

(xvi) No Material Actions or Proceedings. Except as disclosed in the General
Disclosure Package and the Offering Memorandum, there are no legal or
governmental actions, suits or proceedings pending or, to the Company’s
knowledge, threatened (i) against or affecting the Company or any of its
subsidiaries, (ii) which has as the subject thereof any officer or director of,
or property owned or leased by, the Company or any of its subsidiaries or
(iii) relating to environmental or discrimination matters, where in any such
case (A) there is a reasonable possibility that such action, suit or proceeding
might be determined adversely to the Company or such subsidiary and (B) any such
action, suit or proceeding, if so determined adversely, would reasonably be
expected to result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated by this Agreement. No material
labor dispute with the employees of the Company or any of its subsidiaries, or
with the employees of any principal supplier of the Company, exists or, to the
Company’s knowledge, is threatened or imminent.

 

7



--------------------------------------------------------------------------------

(xvii) All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, and neither the Company nor any subsidiary
has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Change.

(xviii) Title to Properties. The Company and each of its subsidiaries have good
and marketable title to all the properties and assets reflected as owned by each
of them in the financial statements included or incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum, in each case free
and clear of any security interests, mortgages, liens, encumbrances, equities,
claims and other defects, except as disclosed in the Offering Memorandum or
except such as do not, singly or in the aggregate, materially and adversely
affect the value of such property and do not, singly or in the aggregate,
materially interfere with the use made or proposed to be made of such property
by the Company or such subsidiary. The real property, improvements, equipment
and personal property held under lease by the Company or any subsidiary are held
under valid and enforceable leases, with such exceptions as are not material and
do not, singly or in the aggregate, materially interfere with the use made or
proposed to be made of such real property, improvements, equipment or personal
property by the Company or such subsidiary.

(xix) Intellectual Property Rights. Except as otherwise disclosed in the General
Disclosure Package and the Offering Memorandum, the Company and its subsidiaries
own or possess sufficient trademarks, trade names, patent rights, copyrights,
domain names, licenses, approvals, trade secrets and other similar rights
(collectively, “Intellectual Property Rights”) necessary to conduct their
businesses as now conducted, except for such Intellectual Property Rights the
absence of which would not result in a Material Adverse Change; and the expected
expiration of any of such Intellectual Property Rights would not result in a
Material Adverse Change. Neither the Company nor any of its subsidiaries has
received any notice of infringement or conflict with asserted Intellectual
Property Rights of others, which infringement or conflict, if the subject of an
unfavorable decision, would result in a Material Adverse Change. The Company is
not a party to or bound by any options, licenses or agreements with respect to
the Intellectual Property Rights of any other person or entity that are required
to be set forth in the Offering Memorandum if it were a registration statement
on Form S-3 (including through incorporation by reference) and are not described
in all material respects. None of the technology employed by the Company has
been obtained or is being used by the Company in violation of any contractual
obligation binding on the Company or, to the Company’s knowledge, any of its
officers, directors or employees or otherwise in violation of the rights of any
persons, except for any violation that would not result in a Material Adverse
Change.

(xx) Accounting Controls and Disclosure Controls. The Company maintains a system
of accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles as applied in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or

 

8



--------------------------------------------------------------------------------

specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. Since the end of the Company’s most
recent audited fiscal year, there has been (1) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (2) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Company and each of its
subsidiaries maintain an effective system of disclosure controls and procedures
(as defined in Rule 13a-15 and Rule 15d-15 under the Exchange Act) that are
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

(xxi) Tax Law Compliance. The Company and its consolidated subsidiaries have
timely filed all required federal, state and foreign income and franchise and
other material tax returns and have paid all taxes required to be paid by any of
them and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them, except to the extent that the failure to file or pay
such taxes would not result in a Material Adverse Change.

(xxii) Insurance. Each of the Company and its subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses including, but not limited
to, policies covering real and personal property owned or leased by the Company
and its subsidiaries against theft, damage, destruction, acts of terrorism or
vandalism, except where the failure to be so insured would not, individually or
in the aggregate, result in a Material Adverse Change. The Company has no reason
to believe that it or any subsidiary will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not result in a Material
Adverse Change.

(xxiii) Company Not Required to Register as an “Investment Company.” The Company
has been advised of the rules and requirements under the Investment Company Act
of 1940, as amended (the “Investment Company Act”). The Company is not, and,
after receipt of payment for the Notes and application of the proceeds as
described in the Offering Memorandum, will not be, required to register as an
“investment company” within the meaning of the Investment Company Act and will
conduct its business in a manner so that it will not become subject to the
Investment Company Act.

(xxiv) No Price Stabilization or Manipulation. Without giving effect to
purchases made on behalf of the Company by the Initial Purchasers and described
in the Offering Memorandum, the Company has not taken and will not take,
directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of the
Notes, the Conversion Shares or any other security of the Company to facilitate
the sale or resale of the Notes. The Company acknowledges that the Initial
Purchasers may engage in stabilization transactions as described in the Offering
Memorandum to the extent permitted by applicable law.

 

9



--------------------------------------------------------------------------------

(xxv) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Offering Memorandum if it were a
registration statement on Form S-3 (including through incorporation by
reference) which have not been described in all material respects in accordance
with the rules under the Securities Act.

(xxvi) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA, except where the failure to comply would not
result in a Material Adverse Change. “ERISA Affiliate” means, with respect to
the Company or a subsidiary, any member of any group of organizations described
in Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended, and the regulations and published interpretations thereunder (the
“Code”) of which the Company or such subsidiary is a member. No “reportable
event” (as defined under ERISA) has occurred or is reasonably expected to occur
with respect to any “employee benefit plan” established or maintained by the
Company, its subsidiaries or any of their ERISA Affiliates. No “employee benefit
plan” established or maintained by the Company, its subsidiaries or any of their
ERISA Affiliates, if such “employee benefit plan” were terminated, would have
any “amount of unfunded benefit liabilities” (as defined under ERISA). Neither
the Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur (i) any liability under Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) any material liability under Sections 412, 4971, 4975 or 4980B of the Code.
Each “employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and,
to the knowledge of the Company, nothing has occurred, whether by action or
failure to act, which would cause the loss of such qualification.

(xxvii) Compliance with Laws. The Company has not been advised, and has no
reason to believe, that it and each of its subsidiaries are not conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, except where failure to be so
in compliance would not result in a Material Adverse Change. There is and has
been no failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

(xxviii) Foreign Corrupt Practices Act and Unlawful Payments. None of the
Company, any of its subsidiaries or, to the knowledge of the Company, any
director, officer, agent, employee, affiliate or other person acting on behalf
of the Company or any of its subsidiaries (i) has used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (ii) is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company and, to
the knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure,

 

10



--------------------------------------------------------------------------------

continued compliance therewith; (iii) has violated or is in violation of any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption law; or (iv) has made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit. The Company
and its subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce, policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

(xxix) Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance in all material respects
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity (collectively, the “Money
Laundering Laws”); and no action, suit or proceeding by or before any
Governmental Entity involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

(xxx) OFAC. None of the Company, any of its subsidiaries or, to the knowledge of
the Company, any director, officer, agent, employee, affiliate or representative
of the Company or any of its subsidiaries is an individual or entity (“Person”)
currently the subject or target of any sanctions administered or enforced by the
United States Government, including, without limitation, the U.S. Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”),
or other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company located, organized or resident in a country or territory that is the
subject of Sanctions; and the Company will not directly or indirectly use the
proceeds of the sale of the Securities, or lend, contribute or otherwise make
available such proceeds to any subsidiaries, joint venture partners or other
Person, to fund any activities of or business with any Person, or in any country
or territory, that, at the time of such funding, is the subject of Sanctions or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.

(b) Officer’s Certificates. Any certificate signed by any officer of the Company
or any of its subsidiaries delivered to the Representatives or to counsel for
the Initial Purchasers shall be deemed a representation and warranty by the
Company to each Initial Purchaser as to the matters covered thereby.

SECTION 2. Sale and Delivery to Initial Purchasers; Closing.

(a) Firm Notes. On the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, the Company
agrees to sell to each Initial Purchaser, severally and not jointly, and each
Initial Purchaser, severally and not jointly, agrees to purchase from the
Company, at the price set forth in Schedule A, the aggregate principal amount of
Firm Notes set forth in Schedule A, plus any additional principal amount of Firm
Notes which such Initial Purchaser may become obligated to purchase pursuant to
the provisions of Section 11 hereof, subject to such adjustments as the
Representatives in their discretion shall make to ensure that any sales or
purchases are in authorized denominations.

 

11



--------------------------------------------------------------------------------

(b) Optional Notes. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Initial Purchasers, severally
and not jointly, to purchase the Optional Notes, at the price set forth in
Schedule A during the 13-day period beginning on, and including, the first date
of original issuance of the Firm Notes, in connection with the offering and
distribution of the Firm Notes upon notice by the Representatives to the Company
setting forth the amount of Optional Notes as to which the several Initial
Purchasers are then purchasing and the time and date of payment and delivery for
such Optional Notes. Any such time and date of delivery (a “Date of Delivery”)
shall be determined by the Representatives, but shall not be later than seven
full business days after the exercise of said option, nor in any event prior to
the Closing Time. If the option is exercised as to all or any portion of the
Optional Notes, each of the Initial Purchasers, acting severally and not
jointly, will purchase that proportion of the total principal amount of Optional
Notes then being purchased which the number of Firm Notes set forth in Schedule
A opposite the name of such Initial Purchaser bears to the total principal
amount of Firm Notes, subject in each case to such adjustments as the
Representatives in their discretion shall make to ensure that any sales or
purchases are in authorized denominations.

(c) Payment. Payment of the purchase price for, and delivery of the Firm Notes
(which shall be represented by one or more definitive global securities in
book-entry form that will be deposited by or on behalf of the Company with the
DTCC (as defined below) or its designated custodian) shall be made at the
offices of Davis Polk & Wardwell LLP, or at such other place as shall be agreed
upon by the Representatives and the Company, at 9:00 A.M. (New York City time)
on the third (fourth, if the pricing occurs after 4:30 P.M. (New York City time)
on any given day) business day after the date hereof (unless postponed in
accordance with the provisions of Section 11), or such other time not later than
ten business days after such date as shall be agreed upon by the Representatives
and the Company (such time and date of payment and delivery being herein called
“Closing Time”).

In addition, in the event that any or all of the Optional Notes are purchased by
the Initial Purchasers, payment of the purchase price for, and delivery of, such
Optional Notes (which shall be represented by one or more definitive global
securities in book-entry form that will be deposited by or on behalf of the
Company with the DTCC or its designated custodian) shall be made at the
above-mentioned offices, or at such other place as shall be agreed upon by the
Representatives and the Company, on each Date of Delivery as specified in the
notice from the Representatives to the Company.

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representatives for the respective accounts of the Initial Purchasers of
certificates for the Notes to be purchased by them. It is understood that each
Initial Purchaser has authorized the Representatives, for its account, to accept
delivery of, receipt for, and make payment of the purchase price for, the Firm
Notes and the Optional Notes, if any, which it has agreed to purchase. Merrill
Lynch, individually and not as representative of the Initial Purchasers, may
(but shall not be obligated to) make payment of the purchase price for the Firm
Notes or the Optional Notes, if any, to be purchased by any Initial Purchaser
whose funds have not been received by the Closing Time or the relevant Date of
Delivery, as the case may be, but such payment shall not relieve such Initial
Purchaser from its obligations hereunder.

SECTION 3. Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:

(a) Delivery of Offering Memorandum. The Company has delivered to each Initial
Purchaser, without charge, as many copies of the Preliminary Offering Memorandum
(as amended or supplemented) thereto and documents incorporated by reference
therein as such Initial Purchaser reasonably requested, and the Company hereby
consents to the use of such copies in the manner

 

12



--------------------------------------------------------------------------------

contemplated by the Offering Memorandum and this Agreement. The Company will
furnish to each Initial Purchaser, without charge, such number of copies of the
Final Offering Memorandum thereto and documents incorporated by reference
therein as such Initial Purchaser may reasonably request.

(b) Notice and Effect of Material Events. If at any time prior to the earlier of
nine months after the date hereof or the completion of resales of the Notes by
the Initial Purchasers, any event shall occur or condition shall exist as a
result of which it is necessary, based on advice of counsel for the Initial
Purchasers or for the Company, to amend or supplement the General Disclosure
Package or the Final Offering Memorandum in order that the General Disclosure
Package or the Final Offering Memorandum, as the case may be, will not include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein not misleading in the light of
the circumstances existing at the time it is delivered to a Subsequent
Purchaser, the Company will promptly give the Representatives notice of such
event and prepare any amendment or supplement as may be necessary to correct
such statement or omission and furnish to the Representatives for review a copy
of each such proposed amendment or supplement; and the Company shall not
distribute such proposed amendment or supplement to which the Representatives
shall reasonably object.

(c) Reporting Requirements. Until the completion of the initial resales of the
Notes by the Initial Purchasers, the Company will file all documents required to
be filed with the Commission pursuant to the Exchange Act within the time
periods required by the Exchange Act and the rules and regulations of the
Commission thereunder. The Company has given the Representatives notice of any
filings made pursuant to the Exchange Act or the rules and regulations of the
Commission thereunder within 48 hours prior to the Applicable Time; the Company
will give the Representatives notice of its intention to make any such filing
from the Applicable Time to the Closing Time and will furnish the
Representatives with copies of any such documents a reasonable amount of time
prior to such proposed filing, as the case may be, and will not file, except
with respect to any document that counsel has advised the Company is required to
be filed under the Exchange Act or the rules and regulations of the Commission
thereunder and that does not relate to the Notes, or use any such document to
which the Representatives or counsel for the Initial Purchasers shall reasonably
object.

(d) Foreign Securities Law Qualifications. Subject to Section 6(a)(i), the
Company will use its best efforts, in cooperation with the Initial Purchasers,
to qualify the Notes for offering and sale under the applicable securities laws
of such foreign jurisdictions as the Representatives may reasonably request and
to maintain such qualifications in effect so long as required to complete the
distribution of the Notes; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

(e) Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Notes in the manner specified in the General Disclosure Package
and the Final Offering Memorandum under “Use of Proceeds.”

(f) DTCC. The Company will cooperate with the Initial Purchasers and use its
reasonable best efforts to permit the Notes to be eligible for clearance and
settlement through the facilities of The Depository Trust & Clearing Corporation
(“DTCC”).

(g) Future Reports to the Representatives. During the period of five years after
the Closing Time, the Company will furnish to the Representatives, (i) as soon
as practicable after the end of each fiscal year, copies of the annual report of
the Company containing the balance sheet of the Company as of the close of such
fiscal year and statements of income, stockholders’ equity and cash flows for
the year

 

13



--------------------------------------------------------------------------------

then ended and the opinion thereon of the Company’s independent public or
certified public accountants; (ii) as soon as practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Company with the Commission, FINRA or any securities exchange; and (iii) as soon
as available, copies of any report or communication of the Company mailed
generally to holders of its capital stock; provided that if any of the foregoing
documents are filed or furnished on EDGAR or posted on its website, the
requirements of this paragraph will be deemed to be satisfied by the Company
notifying the Representatives of such filing, furnishing or posting, as the case
may be.

(h) Investment Limitation. The Company shall not invest or otherwise use the
proceeds received by the Company from its sale of the Notes in such a manner as
would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.

(i) No Manipulation of Price. The Company will not take, directly or indirectly,
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any securities of the Company.

(j) Listing. The Company will use its reasonable best efforts to effect and
maintain the listing of the Conversion Shares on the Nasdaq Global Select
Market.

(k) Restriction on Sale of Notes. During a period of 60 days from the date of
the Final Offering Memorandum, the Company will not, without the prior written
consent of the Representatives, (i) directly or indirectly, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock or file any registration
statement under the Securities Act with respect to any of the foregoing or
(ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of the Common Stock, whether any such swap or transaction described
in clause (i) or (ii) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise. The foregoing sentence shall not apply
to (A) the Notes and the Conversion Shares to be sold hereunder, (B) any shares
of Common Stock issued by the Company upon the exercise of an option or warrant
or the conversion of a security outstanding on the date hereof and referred to
in the General Disclosure Package and the Final Offering Memorandum, (C) any
shares of Common Stock issued or options to purchase Common Stock granted
pursuant to existing employee benefit plans of the Company referred to in the
General Disclosure Package and the Final Offering Memorandum, (D) any shares of
Common Stock issued pursuant to any non-employee director stock plan or dividend
reinvestment plan referred to in the General Disclosure Package and the Final
Offering Memorandum, or (E) up to an aggregate of 3.0 million shares of Common
Stock in connection with any acquisition of businesses made by the Company.

(l) General Solicitation. The Company will not make, prepare, use, authorize,
approve or distribute any General Solicitation other than those General
Solicitations that are set forth on Schedule C hereto.

SECTION 4. Payment of Expenses.

(a) Expenses. The Company will pay or cause to be paid all expenses incident to
the performance of their obligations under this Agreement, including
(i) preparation, issuance and delivery of the Notes to the Initial Purchasers
and the Conversion Shares issuable upon conversion thereof and any charges of
DTCC in connection therewith, (ii) the fees and disbursements of the Company’s
counsel, accountants and other advisors, (iii) the qualification of the Notes
under foreign securities laws in

 

14



--------------------------------------------------------------------------------

accordance with the provisions of Section 3(d) hereof, including filing fees and
the reasonable fees and disbursements of counsel for the Initial Purchasers in
connection therewith and in connection with the preparation of the survey of
applicable foreign securities laws and any supplement thereto (including, in an
amount not to exceed $10,000, the preparation of any Canadian wrapper by special
Canadian counsel for the Initial Purchasers), (iv) the preparation, printing and
delivery to the Initial Purchasers of copies of each Preliminary Offering
Memorandum, any Issuer Written Information, the Final Term Sheet and the Final
Offering Memorandum and any amendments or supplements thereto and any costs
associated with electronic delivery of any of the foregoing by the Initial
Purchasers to investors, (v) all fees and expenses of the Trustee and any
expenses of any transfer agent or registrar for the Notes or the Conversion
Shares, (vi) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the Notes, including without limitation, expenses associated with the production
of road show slides and graphics, fees and expenses of any consultants engaged
in connection with the road show presentations, travel and lodging expenses of
the representatives and officers of the Company and any such consultants, and
the cost of aircraft and other transportation chartered in connection with the
road show and (vii) the fees and expenses incurred in connection with the
listing of the Common Stock issuable upon conversion of the Notes on the Nasdaq
Global Select Market.

(b) Termination of Agreement. If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 5 or
Section 10(a)(i) or (iii) hereof, the Company shall reimburse the Initial
Purchasers for all of their reasonable, documented, out-of-pocket expenses
including the reasonable fees and disbursements of counsel for the Initial
Purchasers.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers hereunder are subject to the
accuracy of the representations and warranties of the Company contained herein
or in certificates of any officer of the Company or any of its subsidiaries, to
the performance by the Company of its covenants and other obligations hereunder,
and to the following further conditions:

(a) Opinion of Counsel for Company. At the Closing Time, the Representatives
shall have received (i) the favorable opinion, dated the Closing Time, of
Stinson Leonard Street LLP, counsel for the Company, to the effect set forth in
Exhibit A-1 hereto, (ii) the favorable opinion, dated the Closing Time, of Hogan
Lovells US LLP, special counsel for the Company, to the effect set forth in
Exhibit A-2 hereto and (iii) the favorable opinion, dated the Closing Time, of
the General Counsel of the Company, to the effect set forth in Exhibit A-3
hereto, in each case in form and substance reasonably satisfactory to counsel
for the Initial Purchasers, together with signed or reproduced copies of such
letter for each of the other Initial Purchasers and to such further effect as
counsel to the Initial Purchasers may reasonably request. In giving such
opinions such counsel or the General Counsel may rely upon the opinions of
counsel reasonably satisfactory to counsel for the Initial Purchasers. Such
counsel or the General Counsel may also state that, insofar as such opinion
involves factual matters, they have relied, to the extent they deem proper, upon
certificates of officers and other representatives of the Company and its
subsidiaries and certificates of public officials.

(b) Opinion of Counsel for Initial Purchasers. At the Closing Time, the
Representatives shall have received the favorable opinion, dated the Closing
Time, of Davis Polk & Wardwell LLP, counsel for the Initial Purchasers, together
with signed or reproduced copies of such letter for each of the other Initial
Purchasers in form and substance reasonably satisfactory to the Representatives.
In giving such opinion such counsel may rely, as to all matters governed by the
laws of jurisdictions other than the law of the State of New York, the General
Corporation Law of the State of Delaware and the federal securities laws of the
United States, upon the opinions of counsel reasonably satisfactory to the
Representatives. Such counsel may also state that, insofar as such opinion
involves factual matters, they have relied, to the extent they deem proper, upon
certificates of officers and other representatives of the Company and its
subsidiaries and certificates of public officials.

 

15



--------------------------------------------------------------------------------

(c) Officers’ Certificate. At the Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the General Disclosure Package or the Final Offering Memorandum, a Material
Adverse Change, and the Representatives shall have received a certificate of the
Chief Executive Officer or the President of the Company and of the Chief
Financial or Chief Accounting Officer of the Company, dated the Closing Time, to
the effect that (i) there has been no such Material Adverse Change, (ii) the
representations and warranties of the Company in this Agreement are true and
correct with the same force and effect as though expressly made at and as of the
Closing Time and (iii) the Company has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied at or prior to
the Closing Time.

(d) Accountant’s Comfort Letter. At the time of the execution of this Agreement,
the Representatives shall have received from KPMG LLP a letter, dated such date,
in form and substance reasonably satisfactory to the Representatives, together
with signed or reproduced copies of such letter for each of the other Initial
Purchasers containing statements and information of the type ordinarily included
in accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Offering
Memorandum.

(e) Bring-down Comfort Letter. At the Closing Time, the Representatives shall
have received from KPMG LLP a letter, dated as of the Closing Time, to the
effect that they reaffirm the statements made in the letter furnished pursuant
to subsection (d) of this Section, except that the specified date referred to
shall be a date not more than three business days prior to the Closing Time.

(f) Lock-up Agreements. On or prior to the date hereof, the Company shall have
furnished to the Representatives an agreement in the form of Exhibit B hereto
from each of the executive officers and directors of the Company, and each such
agreement shall be in full force and effect at the Closing Time and on any
Delivery Date.

(g) Approval of Listing. At the Closing Time, the Conversion Shares shall have
been approved for listing on the Nasdaq Global Select Market, subject only to
official notice of issuance.

(h) Maintenance of Rating. Since the execution of this Agreement, there shall
not have been any decrease in or withdrawal of the rating of any securities of
the Company or any of its subsidiaries by any “nationally recognized statistical
rating organization” (as defined in Section 3(a)(62) of the Exchange Act) or any
notice given of any intended or potential decrease in or withdrawal of any such
rating or of a possible change in any such rating that does not indicate the
direction of the possible change.

(i) Conditions to Purchase of Optional Notes. In the event that the Initial
Purchasers exercise their option provided in Section 2(b) hereof to purchase all
or any portion of the Optional Notes, the representations and warranties of the
Company contained herein and the statements in any certificates furnished by the
Company and any of its subsidiaries hereunder shall be true and correct as of
each Date of Delivery and, at the relevant Date of Delivery, the Representatives
shall have received:

(i) Opinion of Counsel for Company. If requested by the Representatives, the
favorable opinion of Stinson Leonard Street LLP, counsel for the Company, and
Hogan Lovells US LLP, special counsel for the Company, and the General Counsel
of the Company, in each case in form and substance reasonably satisfactory to
counsel for the Initial Purchasers, dated such Date of Delivery, relating to the
Optional Notes to be purchased on such Date of Delivery and otherwise to the
same effect as the opinion required by Section 5(a) hereof.

 

16



--------------------------------------------------------------------------------

(ii) Opinion of Counsel for Initial Purchasers. If requested by the
Representatives, the favorable opinion of Davis Polk & Wardwell LLP, counsel for
the Initial Purchasers, dated such Date of Delivery, relating to the Optional
Notes to be purchased on such Date of Delivery and otherwise to the same effect
as the opinion required by Section 5(b) hereof.

(iii) Officers’ Certificate. A certificate, dated such Date of Delivery, of the
President or a Vice President of the Company and of the chief financial or chief
accounting officer of the Company confirming that the certificate delivered at
the Closing Time pursuant to Section 5(c) hereof remains true and correct as of
such Date of Delivery.

(iv) Bring-down Comfort Letter. If requested by the Representatives, a letter
from KPMG LLP, in form and substance reasonably satisfactory to the
Representatives and dated such Date of Delivery, substantially in the same form
and substance as the letter furnished to the Representatives pursuant to
Section 5(d) hereof, except that the “specified date” in the letter furnished
pursuant to this paragraph shall be a date not more than three business days
prior to such Date of Delivery.

(j) Additional Documents. At the Closing Time and at each Date of Delivery (if
any), counsel for the Initial Purchasers shall have been furnished with such
documents and opinions as they may reasonably require for the purpose of
enabling them to pass upon the issuance and sale of the Notes as herein
contemplated, or in order to evidence the accuracy of any of the representations
or warranties, or the fulfillment of any of the conditions, herein contained;
and all proceedings taken by the Company in connection with the issuance and
sale of the Notes as herein contemplated shall be reasonably satisfactory in
form and substance to the Representatives and counsel for the Initial
Purchasers.

(k) Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Optional Notes on a Date of
Delivery which is after the Closing Time, the obligations of the several Initial
Purchasers to purchase the relevant Optional Notes, may be terminated by the
Representatives by notice to the Company at any time at or prior to Closing Time
or such Date of Delivery, as the case may be, and such termination shall be
without liability of any party to any other party except as provided in
Section 4 and except that Sections 1, 7, 8, 9, 14, 15, 16 and 17 shall survive
any such termination and remain in full force and effect.

SECTION 6. Subsequent Offers and Resales of the Notes.

(a) Offer and Sale Procedures. Each of the Initial Purchasers and the Company
hereby establish and agree to observe the following procedures in connection
with the offer and sale of the Notes:

(i) Offers and Sales. Offers and sales of the Notes shall be made to such
persons and in such manner as is contemplated by the Offering Memorandum. Each
Initial Purchaser severally agrees that it will not offer, sell or deliver any
of the Notes in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Notes in such jurisdictions. The Company has not
entered into any contractual arrangement, other than this Agreement, with
respect to the distribution of the Notes or the Common Stock issuable upon
conversion of the Notes and the Company will not enter into any such arrangement
except as contemplated thereby.

(ii) No Public Offering. The Notes will not be offered or sold in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

 

17



--------------------------------------------------------------------------------

(iii) Legends. Each of the Notes will bear, to the extent applicable, the legend
contained in “Notice to Investors” in the General Disclosure Package and the
Final Offering Memorandum for the time period and upon the other terms stated
therein.

(iii) Minimum Principal Amount. No sale of the Notes to any one Subsequent
Purchaser will be for less than U.S. $1,000 principal amount and no Security
will be issued in a smaller principal amount. If the Subsequent Purchaser is a
non-bank fiduciary acting on behalf of others, each person for whom it is acting
must purchase at least U.S. $1,000 principal amount of the Notes.

(b) Covenants of the Company. The Company covenants with each Initial Purchaser
as follows:

(i) Integration. The Company agrees that it will not and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the Securities Act Regulations, such offer or sale
would render invalid (for the purpose of (i) the sale of the offered Notes by
the Company to the Initial Purchasers, (ii) the resale of the offered Notes by
the Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
offered Notes by such Subsequent Purchasers to others) the exemption from the
registration requirements of the Securities Act provided by, in the case of
sales of Notes to the Initial Purchasers, Section 4(a)(2) thereof or, in the
case of resales by the Initial Purchasers or Subsequent Purchasers, by
Rule 144A.

(ii) Rule 144A Information. The Company agrees that, in order to render the
offered Notes eligible for resale pursuant to Rule 144A, while any of the
offered Notes remain outstanding, it will make available, upon request, to any
holder of offered Notes or prospective purchasers of Notes the information
specified in Rule 144A(d)(4), unless the Company furnishes information to the
Commission pursuant to Section 13 or 15(d) of the Exchange Act.

(iii) Restriction on Repurchases. Until the expiration of one year after the
original issuance of the offered Notes, the Company will not, and will cause its
Affiliates not to, resell any offered Notes which are “restricted securities”
(as such term is defined under Rule 144(a)(3)), whether as beneficial owner or
otherwise (except as agent acting as a securities broker on behalf of and for
the account of customers in the ordinary course of business in unsolicited
broker’s transactions).

(c) Representations, Warranties and Agreements of the Initial Purchasers. Each
Initial Purchaser severally and not jointly represents and warrants to, and
agrees with, the Company that it is a Qualified Institutional Buyer and an
“accredited investor” within the meaning of Rule 501(a) under the Securities Act
Regulations. Each Initial Purchaser understands that the Notes have not been and
will not be registered under the Securities Act and may not be sold within the
United States except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act. Each Initial
Purchaser severally represents and agrees that it has not sold, and will not
sell, any Notes constituting part of its allotment except in accordance with
Rule 144A. Each Initial Purchaser severally represents and agrees that neither
it nor any person acting on its behalf has made or will make offers or sales of
the Notes in any manner involving a public offering in the United States within
the meaning of Section 4(a)(2) of the Securities Act. Each Initial Purchaser
will take reasonable steps to inform, and cause each of its affiliates (as such
term is defined in Rule 501(b) under the Securities Act Regulations (each, an
“Affiliate”)) to take reasonable steps to inform, persons acquiring Notes from
such Initial Purchaser or Affiliate, as the case may be, in the United States
that the Notes (A) have not been and will not be registered under the Securities
Act, (B) are being sold to them without registration under the

 

18



--------------------------------------------------------------------------------

Securities Act in reliance on Rule 144A and (C) may not be sold or otherwise
transferred except (1) to the Company or one of its subsidiaries, (2) under a
registration statement that has been declared effective under the Securities
Act, (3) to a person whom the seller reasonably believes is a Qualified
Institutional Buyer that is purchasing such Securities for its own account or
for the account of a Qualified Institutional Buyer to whom notice is given that
the offer, sale or transfer is being made in reliance on Rule 144A, all in
compliance with Rule 144A, or (4) pursuant to the exemption from registration
provided by Rule 144 under the Securities Act (if available).

SECTION 7. Indemnification.

(a) Indemnification of Initial Purchasers. The Company agrees to indemnify and
hold harmless each Initial Purchaser, its Affiliates, its officers, employees,
selling agents and each person, if any, who controls any Initial Purchaser
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact included in any Preliminary Offering Memorandum, the Final
Offering Memorandum, the information contained in the Final Term Sheet, any
Issuer Written Information or any other information used by or on behalf of the
Company in connection with the offer or sale of the Notes (or any amendment or
supplement to the foregoing) or the omission or alleged omission therefrom of a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 7(d) below) any such settlement is effected
with the written consent of the Company;

(iii) against any and all expense whatsoever, as incurred (including the
reasonable fees and disbursements of counsel chosen by the Representatives),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in any
Preliminary Offering Memorandum or the Final Offering Memorandum (or any
amendment or supplement to the foregoing) in reliance upon and in conformity
with the Initial Purchaser Information.

(b) Indemnification of Company, Directors, Officers and Employees. Each Initial
Purchaser severally agrees to indemnify and hold harmless the Company, its
directors, its officers, its employees and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, against any and all loss, liability, claim, damage and expense
described in the indemnity contained in subsection (a) of this Section, as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in any Preliminary Offering Memorandum or
the Final Offering Memorandum (or any amendment or supplement to the foregoing)
in reliance upon and in conformity with the Initial Purchaser Information.

 

19



--------------------------------------------------------------------------------

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 7 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the indemnifying
party (the Representatives in the case of Section 7(b) and Section 8),
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party. No
indemnifying party shall, without the prior written consent of the indemnified
parties, settle or compromise or consent to the entry of any judgment with
respect to any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever in
respect of which indemnification or contribution could be sought under this
Section 7 or Section 8 hereof (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

(d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for reasonable fees and expenses of counsel, such indemnifying
party agrees that it shall be liable for any settlement of the nature
contemplated by Section 7(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 45 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

 

20



--------------------------------------------------------------------------------

SECTION 8. Contribution. If the indemnification provided for in Section 7 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Initial Purchasers, on the other hand, from the offering of the
Notes pursuant to this Agreement or (ii) if the allocation provided by clause
(i) is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Company, on the one hand, and of the Initial
Purchasers, on the other hand, in connection with the statements or omissions
which resulted in such losses, liabilities, claims, damages or expenses, as well
as any other relevant equitable considerations.

The relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Notes
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Notes pursuant to
this Agreement (before deducting expenses) received by the Company, on the one
hand, and the total discounts and commissions received by the Initial
Purchasers, on the other hand, bear to the aggregate initial offering price of
the Notes as set forth on the cover of the Final Offering Memorandum.

The relative fault of the Company, on the one hand, and the Initial Purchasers,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Notes purchased by it and distributed to the public were
offered to the public exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 8, each officer of an Initial Purchaser, each
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and each Initial Purchaser’s Affiliates and
selling agents shall have the same rights to contribution as such Initial
Purchaser, and each director of the Company, each officer of the Company, each
employee of the Company and each person, if any, who

 

21



--------------------------------------------------------------------------------

controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Company. The Initial Purchasers’ respective obligations to contribute pursuant
to this Section 8 are several in proportion to the aggregate principal amount of
Firm Notes set forth opposite their respective names in Schedule A hereto and
not joint.

SECTION 9. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect regardless
of (i) any investigation made by or on behalf of any Initial Purchaser or its
Affiliates or selling agents, any person controlling any Initial Purchaser, its
officers or directors or any person controlling the Company and (ii) delivery of
and payment for the Notes.

SECTION 10. Termination of Agreement.

(a) Termination. The Representatives may terminate this Agreement, by notice to
the Company, at any time at or prior to the Closing Time (i) if there has been,
in the judgment of the Representatives, since the time of execution of this
Agreement or since the respective dates as of which information is given in the
General Disclosure Package or the Final Offering Memorandum, any Material
Adverse Change, or (ii) if there has occurred any material adverse change in the
financial markets in the United States or the international financial markets,
any outbreak of hostilities or escalation thereof or other calamity or crisis or
any change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Representatives,
impracticable or inadvisable to proceed with the completion of the offering or
to enforce contracts for the sale of the Notes, or (iii) if trading in any
securities of the Company has been suspended or materially limited by the
Commission or the Nasdaq Global Select Market, or (iv) if trading generally on
the New York Stock Exchange or in the Nasdaq Global Market has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
order of the Commission, FINRA or any other governmental authority, or (v) a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, or (vi) if a banking moratorium has
been declared by either Federal or New York authorities.

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 7, 8, 9, 14,
15, 16 and 17 shall survive such termination and remain in full force and
effect.

SECTION 11. Default by One or More of the Initial Purchasers. If one or more of
the Initial Purchasers shall fail at the Closing Time or a Date of Delivery to
purchase the Notes which it or they are obligated to purchase under this
Agreement (the “Defaulted Securities”), the Representatives shall have the
right, within 24 hours thereafter, to make arrangements for one or more of the
non-defaulting Initial Purchasers, or any other initial purchasers, to purchase
all, but not less than all, of the Defaulted Securities in such amounts as may
be agreed upon and upon the terms herein set forth; if, however, the
Representatives shall not have completed such arrangements within such 24-hour
period, then:

(i) if the number of Defaulted Securities does not exceed 10% of the aggregate
principal amount of the Notes to be purchased on such date, each of the
non-defaulting Initial Purchasers shall be obligated, severally and not jointly,
to purchase the full amount thereof in the proportions that their respective
purchase obligations hereunder bear to the purchase obligations of all
non-defaulting Initial Purchasers, or

 

22



--------------------------------------------------------------------------------

(ii) if the number of Defaulted Securities exceeds 10% of the aggregate
principal amount of the Notes to be purchased on such date, this Agreement or,
with respect to any Date of Delivery which occurs after the Closing Time, the
obligation of the Initial Purchasers to purchase, and the Company to sell, the
Optional Notes to be purchased and sold on such Date of Delivery, shall
terminate without liability on the part of any non-defaulting Initial Purchaser.

No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Initial
Purchasers to purchase and the Company to sell the relevant Optional Notes, as
the case may be, either the (i) Representatives or (ii) the Company shall have
the right to postpone Closing Time or the relevant Date of Delivery, as the case
may be, for a period not exceeding seven days in order to effect any required
changes in the General Disclosure Package or the Final Offering Memorandum or in
any other documents or arrangements. As used herein, the term “Initial
Purchaser” includes any person substituted for an Initial Purchaser under this
Section 11.

SECTION 12. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Initial Purchasers shall
be directed as follows:

If to the Representatives:

Merrill Lynch, Pierce, Fenner & Smith

                    Incorporated

One Bryant Park

New York, New York 10036

Attention: Syndicate Department (facsimile: (646) 855-3073)

With a copy to: ECM Legal (facsimile: (212) 230-8730)

Wells Fargo Securities, LLC

375 Park Avenue

New York, New York 10152

Attention: Syndicate

with a copy to:

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Facsimile: (212) 450-4111

Attention: Michael Kaplan, Esq.

If to the Company:

Euronet Worldwide, Inc.

4601 College Boulevard

Leawood, Kansas 66211

Facsimile: (913) 327-1921

Attention: General Counsel

 

23



--------------------------------------------------------------------------------

with a copy to:

Stinson Leonard Street LLP

1201 Walnut Street

Suite 2900

Kansas City, Kansas 64106

Facsimile: (816) 691-3495

Attention: John Granda, Esq.

Hogan Lovells US LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004

Facsimile: (202) 637-5910

Attention: Eve N. Howard, Esq.

SECTION 13. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (a) the purchase and sale of the Notes pursuant to this Agreement,
including the determination of the initial offering price of the Notes and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Initial Purchasers, on the
other hand, (b) in connection with the offering of the Notes and the process
leading thereto, each Initial Purchaser is and has been acting solely as a
principal and is not the agent or fiduciary of the Company, any of its
subsidiaries or their respective stockholders, creditors, employees or any other
party, (c) no Initial Purchaser has assumed or will assume an advisory or
fiduciary responsibility in favor of the Company with respect to the offering of
the Notes or the process leading thereto (irrespective of whether such Initial
Purchaser has advised or is currently advising the Company or any of its
subsidiaries on other matters) and no Initial Purchaser has any obligation to
the Company with respect to the offering of the Notes except the obligations
expressly set forth in this Agreement, (d) the Initial Purchasers and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and (e) the Initial
Purchasers have not provided any legal, accounting, regulatory or tax advice
with respect to the offering of the Notes and the Company has consulted its own
respective legal, accounting, regulatory and tax advisors to the extent it
deemed appropriate.

SECTION 14. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Initial Purchasers and the Company and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers and the Company and their respective successors and the
controlling persons and officers, employees and directors referred to in
Sections 7 and 8 and their heirs and legal representatives, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained. This Agreement and all conditions and provisions
hereof are intended to be for the sole and exclusive benefit of the Initial
Purchasers and the Company and their respective successors, and said controlling
persons and officers, employees and directors and their heirs and legal
representatives, and for the benefit of no other person, firm or corporation. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor by reason merely of such purchase.

SECTION 15. Trial by Jury. The Company (on its behalf and, to the extent
permitted by applicable law, on behalf of its stockholders and affiliates) and
each of the Initial Purchasers hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

SECTION 16. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CHOICE OF LAW PROVISIONS.

 

24



--------------------------------------------------------------------------------

SECTION 17. Consent to Jurisdiction; Waiver of Immunity. Any legal suit, action
or proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) shall be instituted in (i) the
federal courts of the United States of America located in the City and County of
New York, Borough of Manhattan or (ii) the courts of the State of New York
located in the City and County of New York, Borough of Manhattan (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court, as to which such jurisdiction is non-exclusive) of
the Specified Courts in any Related Proceedings. Service of any process,
summons, notice or document by mail to such party’s address set forth above
shall be effective service of process for any Related Proceeding brought in any
Specified Court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any Related Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any such court has been
brought in an inconvenient forum.

SECTION 18. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

SECTION 19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

SECTION 20. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

25



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers and the Company in accordance with its terms.

 

  Very truly yours,  

EURONET WORLDWIDE, INC.

  By   /s/ Rick L. Weller    

 

    Name:   Rick L. Weller     Title:   Executive Vice President and       Chief
Financial Officer

 

CONFIRMED AND ACCEPTED,
        as of the date first above written:   

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

  

By:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

  

By

  /s/ Iam Simmonds     

 

    

Authorized Signatory

  

WELLS FARGO SECURITIES, LLC

  

By:

 

WELLS FARGO SECURITIES, LLC

  

By

  /s/ David Herman     

 

    

Authorized Signatory

  

For themselves and as Representatives of the other Initial Purchasers named in
Schedule A hereto.

 

26



--------------------------------------------------------------------------------

SCHEDULE A

The initial offering price of the Notes shall be 100% of the principal amount
thereof, plus accrued interest, if any, from the date of issuance.

The purchase price to be paid by the Initial Purchasers for the Notes shall be
97.4503% of the principal amount thereof.

The interest rate on the Notes shall be 1.50% per annum.

 

Name of Initial Purchaser    Principal
Amount of
Securities  

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

   $ 154,430,000   

Wells Fargo Securities, LLC

   $ 154,430,000   

BMO Capital Markets Corp.

   $ 34,317,000   

U.S. Bancorp Investments, Inc.

   $ 6,823,000   

Total

   $ 350,000,000      

 

 

 

 

 

Sch A-1



--------------------------------------------------------------------------------

SCHEDULE B

Final Term Sheet

 

PRICING TERM SHEET    Strictly Confidential Dated as of October 30, 2014   

 

LOGO [g817126g18b87.jpg]

Euronet Worldwide, Inc.

1.50% Convertible Senior Notes due 2044

The information in this pricing term sheet relates to Euronet Worldwide, Inc.’s
offering (the “Offering”) of its 1.50% Convertible Senior Notes due 2044 (the
“Notes”) and should be read together with the preliminary offering memorandum
dated October 30, 2014 (including the documents incorporated by reference
therein) relating to the Offering (the “Preliminary Offering Memorandum”). The
information in this pricing term sheet supersedes the information in the
Preliminary Offering Memorandum to the extent that it is inconsistent therewith.
In all other respects, this pricing term sheet is qualified in its entirety by
reference to the Preliminary Offering Memorandum. Terms used but not defined
herein have the meanings ascribed to them in the Preliminary Offering
Memorandum.

 

Issuer:    Euronet Worldwide, Inc. (NASDAQ: EEFT) Securities Offered:    1.50%
Convertible Senior Notes due 2044 Offering Size:    $350,000,000 aggregate
principal amount (or $402,500,000 aggregate principal amount if the initial
purchasers exercise their option to purchase additional Notes in full) Issue
Price:    100% of the principal amount, plus accrued interest, if any, from the
Settlement Date Use of Proceeds:   

The Issuer estimates that the proceeds from the Offering will be approximately
$340.8 million (or $392.0 million if the initial purchasers exercise their
option to purchase additional Notes in full), after deducting fees and estimated
expenses.

 

The Issuer expects to use a portion of the net proceeds from the Offering to
fund the repurchase of approximately $65 million of its common stock
concurrently with the pricing of the Offering in privately negotiated
transactions effected through the initial purchasers or their affiliates as
agents of the Issuer at a purchase price per share equal to the closing price
per share on the pricing date, which was $53.47. The Issuer expects to use the
remaining net proceeds, including from the potential exercise of the initial
purchasers’ option to purchase additional Notes, to repay borrowings outstanding
under its revolving credit facility, which had an outstanding balance of $293.1
million as of October 30, 2014, and any remaining net proceeds for general
corporate purposes, which may include additional share repurchases or
acquisitions. See “Use of Proceeds” in the Preliminary Offering Memorandum.

Maturity:    October 1, 2044, unless earlier purchased, redeemed or converted
Interest Rate:    1.50% per annum payable semiannually in arrears in cash
Interest Payment Dates:    April 1 and October 1, beginning April 1, 2015

 

Sch B - 1



--------------------------------------------------------------------------------

Contingent Interest:    Beginning with the six-month interest period commencing
on October 1, 2020, the Issuer will pay contingent interest on the Notes during
any six-month interest period if the trading price per $1,000 principal amount
of the Notes for each of the five trading days immediately preceding the first
day of such six-month period equals or exceeds $1,200. During any six-month
interest period in which contingent interest is payable, the contingent interest
payable per $1,000 principal amount of Notes will equal the product of (i) 0.50%
per annum and (ii) the average trading price of $1,000 principal amount of Notes
during the five trading days immediately preceding the first day of the
applicable six-month interest period and will be payable in the same manner, at
the same time and upon the same terms as regular interest payable on the Notes.
Any contingent interest payable on the Notes will be in addition to the regular
interest payable on the Notes. Optional Redemption:    The Issuer may not redeem
the Notes prior to April 5, 2018. The Issuer may redeem for cash all or part of
the Notes, at its option, (i) on or after April 1, 2018 if the closing sale
price of its common stock has been at least 130% of the conversion price then in
effect for at least 20 trading days (whether or not consecutive) during any 30
consecutive trading day period (including the last trading day of such period)
ending on, and including, the trading day immediately preceding the date on
which the Issuer provides notice of redemption and (ii) on or after October 5,
2020 and prior to the maturity date, regardless of the foregoing sale price
condition. In each case, the redemption price will equal 100% of the principal
amount of the Notes to be redeemed, plus accrued and unpaid interest to, but
excluding, the redemption date. No sinking fund is provided for the Notes.
Repurchase of Notes on
Certain Dates:    Holders of Notes may require the Issuer to repurchase for cash
all or any portion of their Notes on each of October 1, 2020, October 1, 2024,
October 1, 2029, October 1, 2034 and October 1, 2039 at a repurchase price equal
to 100% of the principal amount of the Notes being repurchased, plus accrued and
unpaid interest to, but excluding the relevant repurchase date.
NASDAQ Last Reported
Sale Price on October 30,
2014:    $53.47 per share of common stock Initial Conversion Rate:    13.8534
shares of common stock per $1,000 principal amount of Notes Initial Conversion
Price:    Approximately $72.18 per share of common stock Conversion Premium:   
Approximately 35% above the NASDAQ Last Reported Sale Price on October 30, 2014
Make Whole Premium
Upon Conversion Upon a
Make Whole Adjustment
Event:    If certain corporate events as described in the Preliminary Offering
Memorandum occur at any time prior to October 5, 2020, which is referred to as a
“make whole adjustment event,” the conversion rate for any Notes converted
following such make-whole adjustment event will, in certain circumstances and
for a limited period of time, be increased by a number of additional shares of
common stock. The number of additional shares will be determined by reference to
the following table and is based on the effective date of such make whole
adjustment event and the applicable “stock price” (as defined in the Preliminary
Offering Memorandum) per share of common stock for the make whole adjustment
event:

 

Sch B - 2



--------------------------------------------------------------------------------

     Stock Price  

Effective Date

   $53.47      $55.00      $60.00      $65.00      $70.00      $72.18     
$80.00      $90.00      $93.84      $100.00      $120.00      $140.00     
$160.00  

November 5, 2014

     4.8486         4.5509         3.7232         3.0734         2.5579        
2.3667         1.8124         1.3206         1.1775         0.9874        
0.5925         0.3864         0.2693   

October 1, 2015

     4.8486         4.3184         3.4738         2.8152         2.2973        
2.1068         1.5604         1.0879         0.9539         0.7790        
0.4339         0.2692         0.1833   

October 1, 2016

     4.8486         4.1465         3.2665         2.5831         2.0493        
1.8543         1.3015         0.8390         0.7126         0.5529        
0.2660         0.1519         0.1013   

October 1, 2017

     4.8486         4.0720         3.1363         2.4106         1.8426        
1.6342         1.0409         0.5463         0.4172         0.2672        
0.0800         0.0421         0.0301   

April 5, 2018

     4.8486         4.0576         3.0908         2.3460         1.7663        
1.5539         0.9439         0.4011         0.2403         0.0000        
0.0000         0.0000         0.0000   

October 1, 2018

     4.8486         4.0502         3.0412         2.2734         1.6861        
1.4744         0.8786         0.3679         0.2198         0.0000        
0.0000         0.0000         0.0000   

October 1, 2019

     4.8486         4.0429         2.8783         2.0135         1.3866        
1.1730         0.6265         0.2390         0.1406         0.0000        
0.0000         0.0000         0.0000   

October 5, 2020

     4.8486         4.3284         2.8133         1.5312         0.4323        
0.0009         0.0000         0.0000         0.0000         0.0000        
0.0000         0.0000         0.0000   

 

  

The exact stock prices and effective dates may not be set forth in the table
above, in which case if the stock price is:

 

•     between two stock prices in the table or the effective date is between two
effective dates in the table, the number of additional shares will be determined
by a straight-line interpolation between the number of additional shares set
forth for the next higher and next lower stock prices and the earlier and later
effective dates, as applicable, based on a 365-day year;

 

•     in excess of $160.00 per share (subject to adjustment), no additional
shares will be added to the conversion rate; and

 

•     less than $53.47 per share (subject to adjustment), no additional shares
will be added to the conversion rate.

 

Notwithstanding the foregoing, in no event will the conversion rate exceed
18.7020 shares per $1,000 principal amount of Notes, though such number of
shares will be adjusted for the same events for which the conversion rate is
adjusted as described under “Description of the Notes—Conversion of
Notes—Conversion Rate Adjustments” in the Preliminary Offering Memorandum.

Trade Date:

   October 30, 2014

Settlement Date:

   November 5, 2014

CUSIP/ISIN:

   298736 AG4/ US298736AG45

Joint Book-Running
Managers:

  

Merrill Lynch, Pierce, Fenner & Smith

                    Incorporated

 

Wells Fargo Securities, LLC

Co-Managers:

   BMO Capital Markets Corp.    U.S. Bancorp Investments, Inc.

 

 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential, is for your information
only and is not intended to be used by anyone other than you. This information
does not purport to be a complete description of the Notes or the Offering.

This communication shall not constitute an offer to sell or the solicitation of
an offer to buy the Notes nor shall there be any sale of the Notes in any state
in which such solicitation or sale would be unlawful prior to registration or
qualification of the Notes under the laws of any such state.

Neither the Notes nor any shares of the Issuer’s common stock issuable upon
conversion of the Notes have been, or will be, registered under the Securities
Act of 1933, as amended (the “Securities Act”), or any state securities laws,
and neither may be offered or sold within the United States or to, or for the
account or benefit

 

Sch B - 3



--------------------------------------------------------------------------------

of, U.S. persons except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act or any other
applicable securities laws. Accordingly, the Notes are being offered and sold
only to “qualified institutional buyers” (as defined in Rule 144A under the
Securities Act). The Notes and any shares of the Issuer’s common stock issuable
upon conversion of the Notes are not transferable except in accordance with the
restrictions described under “Notice to Investors” and “Transfer Restrictions”
in the Preliminary Offering Memorandum.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

Sch B - 4



--------------------------------------------------------------------------------

SCHEDULE C

Issuer Written Information

Final Term Sheet in the form set forth on Schedule B

General Solicitations

Launch Press Release dated October 30, 2014

Pricing Press Release dated October 30, 2014

 

Sch C - 1



--------------------------------------------------------------------------------

SCHEDULE D

Subsidiaries of the Company

 

Subsidiary

  

Jurisdiction

“Euronet Ukraine” Limited Liability Company

   Ukraine

121 Payments Limited

   United Kingdom

ATX Middle East FZC

   United Arab Emirates

ATX Software Ltd

   United Kingdom

cadooz GmbH

   Germany

cadooz rewards GmbH

   Germany

Cashlink Bangladesh Ltd.

   Bangladesh

Continental Exchange Solutions, Inc.

   Delaware

Continental Payment Solutions, Inc.

   California

Currency Online Limited

   New Zealand

Currency Online Limited

   United Kingdom

Delta Euronet GmbH

   Germany

DFX Limited

   New Zealand

EFT Americas, Inc.

   Delaware

EFT Services Holding B.V.

   Netherlands

EFT-Usluge d.o.o.

   Croatia

EIM (FX) Limited

   United Kingdom

Electronic Transactions Network Ltd.

   Bangladesh

epay (Shanghai) Technology Development Co., Ltd. d.b.a. epay China

   China

epay Australia Holdings Pty Ltd

   Australia

epay Australia Pty Ltd

   Australia

epay Digital Middle East FZ-LLC

   United Arab Emirates

epay Digital SAS

   France

e-pay Holdings Ltd

   United Kingdom

epay Ltd

   United Kingdom

epay New Zealand Limited

   New Zealand

Euronet (London) UK Holdings Limited

   United Kingdom

Euronet 360 Finance Limited

   United Kingdom

Euronet Asia Holdings Limited

   Hong Kong

Euronet Banktechnikai Szolgaltato Kft.

   Hungary

Euronet Bulgaria EOOD

   Bulgaria

Euronet Business Holdings, S.L.U.

   Spain

Euronet Card Services S.A.

   Greece

Euronet Elektronik İşlem Hizmetleri Limited Şirketi

   Turkey

Euronet ETT (China) Co. Ltd.

   China

 

D-1



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction

Euronet Middle East W.L.L.

   Bahrain

Euronet Middle East, Africa & Pakistan LLC

   Egypt

Euronet Movilcarga S.L.

   Spain

Euronet Pakistan (Pvt.) Limited

   Pakistan

Euronet Pakistan Holdings Inc.

   Delaware

Euronet Pay & Transaction Services S.R.L.

   Italy

Euronet Payment Services Ltd

   United Kingdom

Euronet Polska Spółka z o.o.

   Poland

Euronet Prepaid Hellas Ltd.

   Greece

Euronet Services d.o.o.

   Serbia

Euronet Services India Pvt. Ltd.

   India

Euronet Services Kft.

   Hungary

Euronet Services Malaysia Sdn. Bhd.

   Malaysia

Euronet Services O.O.O.

   Russia

Euronet Services S.R.L.

   Romania

Euronet Services Schweiz GmbH

   Switzerland

Euronet Services Slovakia, spol. s r.o.

   Slovak Republic

Euronet Services, Spol. s r.o.

   Czech Republic

Euronet Software UK Ltd

   United Kingdom

Euronet Telerecarga, S.L.U.

   Spain

Euronet USA, LLC

   Arkansas

EWI Foreign Holdings Limited

   Cyprus

Gescoro Inc.

   Canada

HiFM Limited

   United Kingdom

HiFX Australia Pty Ltd

   Australia

HiFX Developments Limited

   United Kingdom

HiFX Europe Ltd

   United Kingdom

HiFX Foreign Exchange Limited

   United Kingdom

HiFX Insurance Services Limited

   United Kingdom

HiFX Limited

   New Zealand

HiFX Mortgage Services Limited

   United Kingdom

HiFX Products Limited

   United Kingdom

HiFX, Inc.

   Delaware

Jiayintong (Beijing) Technology Development Co. Ltd. d.b.a. Euronet China

   China

Omega Logic Ltd

   United Kingdom

PaySpot, Inc.

   Delaware

PFX Pty Ltd

   Australia

PT G4S Euronet Nusantara

   Indonesia

 

D-2



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction

Pure Commerce (S) Pte. Ltd.

   Singapore

Pure Commerce Japan Pty Ltd

   Australia

Pure Commerce Korea YH

   Korea

Pure Commerce Pty Limited

   Australia

Pure Commerce Shared Service Pte. Ltd.

   Singapore

Pure Processing Pte. Ltd.

   Singapore

Pure-Commerce Ltd

   Isle of Man

Ria Chile Servicios Financieros SpA

   Chile

RIA de Centroamérica, S.A. de C.V.

   El Salvador

RIA de la Hispaniola, C.porA

   Dominican Republic

RIA Deutschland GmbH

   Germany

RIA Envia Financial Services Belgium SPRL

   Belgium

RIA Envia Financial Services GmbH

   Germany

RIA Envia, Inc.

   Delaware

RIA Financial Services AG

   Switzerland

RIA Financial Services Australia Pty. Ltd.

   Australia

RIA Financial Services Ireland Limited

   Ireland

RIA Financial Services Ltd

   United Kingdom

RIA Financial Services Netherlands B.V.

   Netherlands

RIA Financial Services New Zealand Limited

   New Zealand

RIA Financial Services Norway AS

   Norway

RIA Financial Services Puerto Rico, Inc.

   Puerto Rico

RIA Financial Services Sweden AB

   Sweden

RIA Financial Services, Denmark ApS

   Denmark

RIA France SAS

   France

RIA Italia S.R.L.

   Italy

RIA Money Transfer Services Pvt. Ltd.

   India

Ria Money Transfer, S.A. de C.V.

   Mexico

RIA Netherlands Holding B.V.

   Netherlands

RIA Payment Institution EP, S.A.U.

   Spain

RIA Spain Holdings S.L.U.

   Spain

RIA Telecommunications of Canada Inc.

   Canada

RIA Telecommunications of New York, Inc.

   New York

Smart PayNetWork SA

   Romania

TBK (FM) Limited

   United Kingdom

Telecom Net S.A. Logistica Digital

   Brazil

Telecomnet LLC

   Delaware

transact Elektronische Zahlungssysteme GmbH

   Germany

Universal Solution Providers FZ-LLC

   United Arab Emirates

 

D-3